                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 PERRY KING,

         Petitioner,                                                    ORDER
 v.
                                                                Case No. 19-cv-736-jdp
 MATTHEW MARSKE,

         Respondent.


        Petitioner Perry king seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than October 1, 2019. Any motion for leave to proceed without prepayment of the filing fee

must include a certified copy of an inmate trust fund account statement (or institutional

equivalent) for the six-month period beginning approximately March 6, 2019 through the date

of the petition, September 6, 2019.




                                            ORDER

        IT IS ORDERED that:

               1.      Petitioner Perry king may have until October 1, 2019, to pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before October 1, 2019, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 9th day of September, 2019.

                                  BY THE COURT:


                                  /s/
                                  PETER OPPENEER
                                  Magistrate Judge
